Citation Nr: 1141838	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, right shoulder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of left rib fractures.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for gastroenteritis with diarrhea.

9.  Entitlement to service connection for rashes.

10.  Entitlement to service connection for an undiagnosed illness manifested by muscle and joint pain, memory loss fatigue, twitching in the hands and feet, and sleep disturbance.

11.  Entitlement to service connection for residuals of concussions with headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969 and from January 1991 to June 1991 and from May 1, 1992 to May 9, 1992, and from October 1994 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran elected to have a Travel Board hearing on his VA Form 9, dated in June 2007.  Such a hearing was scheduled for May 2011, but the Veteran could not attend due to health reasons.  The undersigned Veterans Law Judge, with whom the hearing was scheduled, grants a motion for rescheduling under the provisions of 38 C.F.R. § 20.704(d).  Thus, the case must be returned to the RO to schedule such hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge as soon as practically possible.

The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

